Citation Nr: 0424029	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for ocular 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
ocular migraine headaches and assigned a zero percent rating.  
The veteran disagrees with the level of disability assigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2004, a hearing was held in Portland, Oregon, before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.  At that hearing, the veteran submitted a printed 
sheet entitled "Ocular Migraine", apparently printed from 
research on the internet.  This evidence is relevant to the 
veteran's claim for an increased initial rating and has not 
been considered by the RO.  There has been no waiver received 
from the appellant of initial adjudication of this evidence 
by the RO.  As such, this evidence must be returned to the RO 
for initial consideration.  38 C.F.R. § 19.37; Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1229 (Fed. Cir. 2003).  

The veteran is service-connected for ocular migraine 
headaches, secondary to blepharitis, rated at zero percent.  
The veteran describes his attacks as a partial loss of 
vision, several times a week for minutes and/or hours at a 
time.  The veteran's disability is rated, by analogy, under 
38 C.F.R. 4.124a, Diagnostic Code 8100, which provides the 
guidelines for rating migraine headaches.  Under this 
regulation, the maximum disability rating is 50 percent, 
which is for application when the headaches are manifested by 
very frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability.  A 30 
percent disability rating is for application when the 
headaches are accompanied by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 10 percent disability rating is for 
application when the headaches are accompanied by 
characteristic prostrating attacks averaging once in two 
months over the last several months.

As the veteran's attacks are not accompanied by pain, the 
veteran's representative has argued that his disability is 
not appropriately rated under the diagnostic code for 
migraine headaches, but rather as a vision disorder.  
However, it appears that the veteran's attacks are more 
accurately defined as prostrating and episodic rather than as 
loss of vision, and are more properly evaluated under the 
diagnostic code for migraine, which is based on the frequency 
of prostrating attacks.  However, the Board is unable to rate 
the veteran's disability from the existing medical evidence.  

In the February 2002 eye examination, the examiner described 
the veteran's ocular migraine as consisting of intermittent 
shimmering lights in his peripheral vision lasting for 15-20 
minutes, occurring any time and not associated with 
headaches.  He also had times where his central vision was 
blacked out completely, most prominent after being in a 
brightly lit environment.  In a December 2002 neurological 
disorders examination, the veteran complained of symptoms 
that were constant at first and rather rapid in onset and 
affecting both the left and right eyes.  The examiner noted 
that his symptoms involved a decrease in central vision with 
a small pinhole of central clear vision.  His peripheral 
vision seemed to be adequate during these attacks.  He never 
experienced these symptoms in good light, always in dim 
light.  If he moved from a dark room to a more well lit room, 
these symptoms largely resolved but it appeared to the 
veteran as if he was looking through a screen.  The duration 
of these episodes averaged two to three days between episodes 
and he rarely went seven days without experiencing symptoms.  
During each discrete episode, the symptoms occur ever night 
or when he is in dim or no light and last for several weeks 
at a time.  These symptoms, in general come on slowly when he 
changes from bright light to dark circumstances.  The veteran 
denied any other symptoms including pain.  Objectively, the 
examiner noted that the veteran suffered from ocular 
migraines without headaches, with episodes lasting several 
weeks each and with an average of only two to three days 
between episodes.  "It is not as likely as not that the 
migraines are related to service-connected blepharitis, 
however, as the veteran repeatedly denied any temporal 
association or any relation of the severity of the migraines 
and the blepharitis episodes."  

The Board is unable to determine from the above medical 
evidence (1) what the symptoms are of the veteran's service-
connected ocular migraine headaches, as opposed to symptoms 
and complaints which may be due to other nonservice connected 
disorders involving his vision such as macular degeneration, 
and (2) what are their frequency.  This evidence is necessary 
to rate the veteran's disability.  A new examination should 
be ordered and these questions addressed.

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with recent 
decisions of the United States Court of 
Appeals for Veterans Claims, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  Attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  He should be 
specifically informed that he should 
submit any evidence in his possession 
which pertains to his claim.  See 
38 C.F.R. § 3.159(b)(1).  

2.  The veteran should be provided a VA 
neurological disorders examination.  The 
examiner should review the claims file 
and the two prior examinations and 
describe the current nature and severity 
of the veteran's service-connected ocular 
migraine headaches.  The examiner should 
specifically comment on the frequency and 
duration of prostrating attacks, 
distinguishing any symptoms which are 
more likely than not due to other 
nonservice-connected disorders and not 
the veteran's service-connected ocular 
migraine headaches.  If possible, the 
examiner should use the examination 
worksheet for evaluating migraine 
headaches with regard to the frequency of 
prostrating attacks, as a guide to 
preparing the examination report.  The 
examiner should provide complete 
rationale for all conclusions reached.  
Send the claims file to the examiner for 
review prior to the examination.

3.  After completing any other 
development deemed necessary, 
readjudicate the issue on appeal.  The 
possibility of staged ratings should be 
addressed.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found).  If the benefits sought on appeal 
remain denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal, since the most 
recent SOC or SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




